v

a

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    

Case 3:20-cr-01242-AHG Document 84 Filed 08/19/21 Page|D.202 LED

UNITED STATES DISTRICT COURT

  

 

    

SOUTHERN DISTRICT OF CALIFORNIA OF CALIFORNIA
OF ca DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Manuel Magana-Rosas Case Number: 20-cr-01242-DMS

LeRoy George Siddell

Defendant’s Attormey

USM Number | 93128298

cl -

THE DEFENDANT:

pleaded guilty to count(s) 1 of the Superseding Information

O

 

was found guilty on count(s)
after a plea of not guilty.

 

Accordingly, the defendant ts adjudged guilty of such count(s), which involve the following offense(s):

Count

Title & Section _ Nature of Offense _ Number(s)
8:1325; 18:2 legal Entry; Aiding and Abetting l

The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

O
Bis

O

The defendant has been found not guilty on count(s)

 

Count(s) Underlying Information _is dismissed on the motion of the United States.

Assessment : $10.06

Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible. |

JIVTA Assessment*: §
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine L] Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

August 19, 2021

Date of Imposition of Sentence

Zwaan: Aborrt ober -
HON. Allison H. Goddard
UNITED STATES MAGISTRATE JUDGE
’ Case 3:20-cr-01242-AHG Document 84 Filed 08/19/21 PagelD.203 Page 2 of 2

AO 2453 (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: Manuel Magana-Rosas Judgment - Page 2 of 2
CASE NUMBER: 20-cr-01242-DMS

PROBATION

The defendant is hereby sentenced to probation for a term of:
1 year unsupervised probation

10.

MANDATORY CONDITIONS

The defendant must not commit another federal, state or local crime.
The defendant must not unlawfully possess a controlled substance.
The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

[The above drug testing condition is suspended, based on the court's determination that the defendant poses a low

risk of future substance abuse. (check if applicable)

[|The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and.3663A or any other statute authorizing
a sentence of restitution. (check if applicable)
The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
(The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)
(|The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a fine, the defendant must pay in accordance with the Fine sheet of this judgment.

The defendant must notify the court of any material change in their economic circumstances that might affect their ability
to pay restitution, fines, or special assessments.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

20-cr-01242-DMS
